UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 20, 2012 (January 18, 2012) Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in its charter) Delaware 811-21309 11-3683138 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1271 Avenue of the Americas, 45th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 482-1600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4(c)) 1 Item 7.01Regulation FD Disclosure. Amended and Restated By-Laws.On January 18, 2012, the Board of Trustees of Advent Claymore Convertible Securities and Income Fund (the “Fund”) amended and restated in its entirety the By-Laws of the Fund (the “Amended and Restated By-Laws”).The Amended and Restated By-Laws are attached hereto as Exhibit 3.1 and are incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Amended and Restated By-Laws of Advent Claymore Convertible Securities and Income Fund 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND By: /s/ Robert Schwartz Name: Robert Schwartz Title: Secretary DATE:January 20, 2012 3 EXHIBIT INDEX Exhibit No. Description Amended and Restated By-Laws of Advent Claymore Convertible Securities and Income Fund 4
